Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
CLAIM STATUS
Applicant’s election without traverse of apparatus claims corresponding to claims 1-5 in the reply filed on 11/13/2020 is acknowledged.  According, Claims 1-5 are pending in the application.  An action on the merits for Claims 1-5 are as follow.

	Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the detected process radiation” in last line. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation “A method” in first line, rendering the claim indefinite because it is unclear what the relation between this “A method” and A method as mention in line one of Claim 1 are?  Appropriate correction/clarification is required.
Claim 3 recites the limitation “A method” in first line, rendering the claim indefinite because it is unclear what the relation between this “A method” and A method as mention in line one of Claim 1 are?  Appropriate correction/clarification is required.
A method as mention in line one of Claim 1 are?  Appropriate correction/clarification is required.
Claim 5 recites the limitation “A method” in first line, rendering the claim indefinite because it is unclear what the relation between this “A method” and A method as mention in line one of Claim 1 are?  Appropriate correction/clarification is required.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination the suggest change will be assume unless otherwise state.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cole, III et al. (US 3002/0192865 A1) in view of Yoo et al. (US 2011/0100967 A1).  
Regarding Independent Claim 1, Cole, III et al. disclose a method for piercing, drilling, or cutting metal workpieces in a laser processing operation, the method comprising:
focusing a pulsed laser beam (laser beam 47, [0055], Fig 1) in a beam direction (Z) onto a processing location on a workpiece (workpiece 27, [0053], Fig 1); 
directing a process gas jet (an assist gas apparatus 66, [0058], Fig 1) that extends in parallel with the laser beam direction (Z) onto the processing location (see a gas jet from 66 parallel with laser beam 47 on workpiece 27 as shown in Fig 1); and
detecting process from the processing location (a plate surface sensor…capacitive sensor apparatus 63...provides a feedback signal, [0056], Fig 1), 
Cole, III et al. disclose the invention substantially as claimed and as discussed above; except detecting process radiation emitted from the processing location, when a spontaneous material removal is detected using the detected process radiation.
Yoo et al. teach a method of detecting process radiation emitted (an optical diagnostics system can distinguish in real time between the material to be removed, [0009]) from a processing location (optical emission…is collected by an optical system…measured and analyzed with a measuring device, [0036], Fig 1), when a spontaneous material removal is detected using the detected process radiation (results of the optical diagnostics, such as the identification of the ablated material, can then be reported, [0040]).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Cole, III et al. with further teaching of the limitations “detecting process radiation emitted from the processing location, when a spontaneous material removal is detected using the detected process radiation” from Cole, III et al. because Cole, III et al. teaches, in Abstract, of providing an excellent method of real-time optical diagnostics for precisely operation in laser ablation and laser processing of material structures.
Regarding Claims 3-4, Cole, III et al. in view of Yoo et al. teaches the invention as claimed and as discussed above, and Cole, III et al.  further teaches Claim 3, wherein the process gas jet (an assist gas apparatus 66, [0058], Fig 1) is an oxygen jet .

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cole, III et al. (US 3002/0192865 A1) in view of Yoo et al. (US 2011/0100967 A1) as applied to Claim 1, further in view of Furujo et al. (US 2002/0166848 A1).  
Regarding Claim 5, Cole, III et al. in view of Yoo et al. disclose the invention substantially as claimed and as discussed above; except, wherein a volume flow of the process gas jet is reduced when the spontaneous material removal is detected.
	Furujo et al. teach of wherein a volume flow of the process gas jet is reduced (a change of force in the airflow of the oxygen gas can be created by reducing the oxygen gas pressure during piercing execution, [0051]) during a method for piercing a workpiece (a workpiece 5, [0030], Fig 1).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Cole, III et al. in view of Yoo et al. with further teaching of the limitations “wherein a volume flow of the process gas jet is reduced when the spontaneous material removal is detected (“spontaneous material removal is detected” taught by Yoo et al. already)” from Furujo et al. because Furujo et al. teaches, in Abstract, of providing an excellent control method for setting the pressure of the assist gas during piercing execution to a value higher than the pressure of the assist gas during cutting execution for operational convenience.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record by itself or in combination does not disclose the limitations under Claim 2: further comprising: determining a time (tPP,S) at which a pulse pause follows a laser pulse of the pulsed laser beam; determining an intensity (IP1, IP2, IP3, ... ) of the process radiation at a plurality of temporally sequential times (tM1, tM2, tM3, ... ) during the pulse pause; determining at several times a gradient (dlP1-P2/dt, dlP2-P3/dt, ... ) of the intensity (Ip) of the process radiation between two of the temporally sequential times (tM1, tM2; tM2, tM3); and comparing the gradient (dIPl-P2/dt, dIP2-P3/dt, ... ) with a gradient threshold value (dIP,S/dt), wherein the spontaneous material removal on the workpiece is detected when the number of times the gradient threshold value (dlP,S/dt) has been exceeded is above a predetermined limit value; and there is no motivation found to modify the prior art to obtain the claimed limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761